Exhibit 99 ORBCOMM ANNOUNCES FOURTH QUARTER AND FULL YEAR 2016 RESULTS – 2016 Service Revenues Reach Record of $112.9 Million, Up 13% Compared to Last Year– – 2016 Total Revenues of $186.7 Million up 5% from $178.3 Million Last Year – – 2016 Adjusted EBITDA Increased 12% to $47.3 Million – – J.B. Hunt to Equip 90,000-Unit Fleet with End-to-End Tracking Solution– Rochelle Park, NJ, February 28, 2017 – ORBCOMM Inc. (NASDAQ: ORBC), a global provider of Internet of Things (IoT) solutions, today announced financial results for the fourth quarter and full year ended December 31, 2016.
